DETAILED ACTION
The instant application having Application No. 16/845,085 filed on 04/10/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1, 8 and 15 are amended.  Claims 3, 10 and 17 are cancelled. Claim 20 is added. Claims 1, 2, 4-9, 11-16 and 18-21 are pending. 

Response to Arguments
Applicant’s arguments, see Pages 7-9, filed on 03/24/2022, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baldwin et al. (Pub # US 2006/0146802 A1) in view of Baird et al. (Pub # US 2007/0201448 A1), and further in view of Kemmerer, JR. et al. (Pub # US 2015/0236888 A1).

Claim Objections
Claim 1 is objected to because of the following informality:
Regarding claim 1, recites “1. (Original)”, it should recite “1. (Currently amended)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al.   (Pub # US 2006/0146802 A1 hereinafter Baldwin) in view of Baird et al. (Pub # US 2007/0201448 A1 hereinafter Baird), and further in view of Kemmerer, JR. et al. (Pub # US 2015/0236888 A1 hereinafter Kemmerer).
Regarding claim 1, Baldwin teaches “a method comprising: receiving, by a communication gateway, an incoming communication request initiated by a first instance of a client application,” as [(Para. 0015), a first media server receiving, from a first subscriber in the first network region, a request to initiate a real-time or near real-time communication session with a second subscriber in the second network region;] “the first instance and the communication gateway being located in a first geographic region,” [(Para. 0014), providing geographically dislocated first and second network regions of an enterprise network, the first and second network regions being in communication with one another through the first and second networks and respectively comprising first and second gateways and first and second groupings of links (e.g., trunks) connected to the second network and with a common electronic address being associated with the second grouping of link] “the incoming communication request being directed to a second instance of the client application that is located in the first geographic region;” [(Para. 0017), in response thereto, the first gateway transmitting the common electronic address over the second network to the second gateway] “transmitting, by the communication gateway, a subsequent communication request to a communication processing server located in a second geographic region;” [(Para. 0016 and 0017), c) the first media server determining that the first network is currently incapable of supporting the bearer channel for the requested session with the second subscriber… (d) in response thereto, the first gateway transmitting the common electronic address over the second network to the second gateway].
However, Baldwin does not specifically disclose receiving, from the communication processing server, an instruction to establish a communication session between the first instance and the second instance; and in response to receiving the instruction, establishing the communication session between the first instance and the second instance, wherein the communication session includes a media path that is facilitated by the communication gateway and is a peer-to-peer media path that facilitates transmission of media between the first instance and the second instance, and wherein signaling for the communication session is controlled by the communication processing server.
In an analogous art, Baird teaches “receiving, from the communication processing server, an instruction to establish a communication session between the first instance and the second instance;” as [(Para. 0020), In one embodiment of system 10, call manager 30 facilitates interoperability between H.323 endpoints 40 and SIP endpoints 40 by implementing software to function as an H.323-SIP signaling gateway. Call manager 30 translates H.323 call signaling to SIP and vice-versa. Call manager 30 includes H.323 and SIP stacks that provide for operation as a gateway between H.323 and SIP. The gateway software initializes the stacks and translates the signaling from one type to the other. For instance, when call manager 30 receives an incoming H.323 SETUP message, it sends an outgoing SIP INVITE message. In the illustrated embodiment, call manager 30 consolidates media signaling to reduce unnecessary messages and to improve the operation of system 10.] “and in response to receiving the instruction, establishing the communication session between the first instance and the second instance,” [(Para. 0013), Endpoints 40 may be any combination of hardware and/or software that provide services, such as establishment of communication sessions, for a user. A communication session, or call, may refer to an active communication between endpoints 40, measured from endpoint to endpoint. Information is communicated during a communication session. Information may refer to voice, data, text, audio, video, multimedia, control, signaling, other information, or any combination of the preceding.] “wherein the communication session includes a media path that is facilitated by the communication gateway,” [(Para. 0020), call manager 30 facilitates interoperability between H.323 endpoints 40 and SIP endpoints 40 by implementing software to function as an H.323-SIP signaling gateway] “and wherein signaling for the communication session is controlled by the communication processing server” [(Para. 0020), The gateway software initializes the stacks and translates the signaling from one type to the other. For instance, when call manager 30 receives an incoming H.323 SETUP message, it sends an outgoing SIP INVITE message.].  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Baldwin with the modified system of Baird for using a call manager e.g. signaling gateway, for consolidating media e.g. voice, data, text, audio, video and multimedia, signaling to facilitate Internet protocol (IP) telephony for endpointsfor consolidating media signaling to facilitate IP telephony [Baird: Para. 0001].
However, the combination of Baldwin and Baird does not specifically disclose the media path is a peer-to-peer media path that facilitates transmission of media between the first instance and the second instance.
In an analogous art, Kemmerer teaches “the media path is a peer-to-peer media path that facilitates transmission of media between the first instance and the second instance” as [(Para. 0033), At state 216, a media path may be established between peering point 210 a and peering point 210 b, which enables the first communication device 106 to communicate content with second communication device 108].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Baldwin and Baird with the modified system of Kemmerer for establishing an effective peer-to-peer communication session from a peering point to the target communication device over the path [Kemmerer: Para. 0007].
Regarding claim 2, the combination of Baldwin, Baird and Kemmerer, specifically Baird teaches “wherein the incoming communication request is transmitted using a communication protocol used by the client application” as [(Para. 0014), some of endpoints 40 are SIP-compatible elements that include hardware and/or software that is operable to receive and to transmit data (directly or indirectly) and to implement the consolidation of media signaling as outlined herein] “and the subsequent communication request is transmitted using a second communication protocol used by the communication processing server” [(Para. 0013), System 10 may communicate information in packets or any other format or protocol, such as H.323 or SIP].  
Regarding claim 4, the combination of Baldwin, Baird and Kemmerer, specifically Baird teaches “wherein establishing the communication session comprises: receiving a second incoming communication request from the second instance;” as [Para. (0022), call manager 30 waits to receive another message from H.323 endpoint 40 a that opens a channel for receiving media. ] “and merging the second incoming communication request with the first incoming communication request to establish the media path” [(Para. 0021), Traditionally, to facilitate communication between H.323 endpoint 40 a and SIP endpoint 40 b, call manager 30 sent an INVITE to establish an unidirectional media session upon receipt of the first H.323 request to open a unidirectional channel, then sent a subsequent INVITE that converted the existing media session to a bidirectional session upon receipt of the second H.323 unidirectional channel request.].  
Regarding claim 5, the combination of Baldwin, Baird and Kemmerer, specifically Baldwin teaches “wherein the subsequent communication request transmitted to the communication processing server includes an identifier for the second instance” as [(Para. 0021), A unique code or identifier is exchanged within the bearer path. The identifier is commonly unique relative to other identifiers transmitted by the call controller during a selected period of time. By way of example, the identifier may be a user identifier (e.g., a subscriber identifier or phantom user-identifier, a service record identifier, a port identifier, a random or pseudorandom number, and the like). The identifier allows the system call controller, which is managing the gateways at each end of the connection to associate the incoming trunk with the outgoing trunk. Once this association has been made, the controller connects one of the circuit-switched trunks to subscriber A and the other to subscriber B. Neither subscriber A or B is aware of the presence of the circuit-switched trunks in the connection.].  
Regarding claim 6, the combination of Baldwin, Baird and Kemmerer, specifically Baird teaches “wherein the communication processing server executes a set of communication processing instructions that are associated with the identifier for the second instance, the instruction to establish the communication session being transmitted to the communication gateway in response to executing the set of communication processing instructions” as [(Para. 0017), Call manager 30 manages endpoints 40 and manages the communication between endpoints 40. Call manager 30 is an application that controls call processing, routing, telephone features and options (such as call hold, call transfer, and caller identification), device configuration, and other telephony functions and parameters within system 10. Call manager 30 controls endpoints 40 coupled to network 18 or endpoints 40 may couple directly to call manager 30].  
Regarding claim 7, the combination of Baldwin, Baird and Kemmerer, specifically Baldwin teaches “further comprising: receiving an instruction from the communication processing server to initiate a first media service in relation to the communication session;” as [(Para. 0021), By way of example, the identifier may be a user identifier (e.g., a subscriber identifier or phantom user-identifier, a service record identifier, a port identifier, a random or pseudorandom number, and the like). The identifier allows the system call controller, which is managing the gateways at each end of the connection to associate the incoming trunk with the outgoing trunk. Once this association has been made, the controller connects one of the circuit-switched trunks to subscriber A and the other to subscriber B] “generating a copy of media transmitted via the media path;” [(Para. 0055), In step 504, the controlling media server performs normal call processing on the incoming call and creates a new call record (CID=Z and SID=Z).] “storing the copy of the media in the first geographic region;” [(Para. 0022), The bearer path setup occurs outside the boundaries of the subscriber-originated call. Internally, the system has a first record for the call from subscriber A to subscriber B; a second for the outgoing trunk; and a third for the incoming trunk.] “and transmitting the copy of the media to a media server located in the second geographic region, the media server providing the first media service” [(Para. 0022), The bearer path setup occurs outside the boundaries of the subscriber-originated call. Internally, the system has a first record for the call from subscriber A to subscriber B; a second for the outgoing trunk].  
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 21, the combination of Baldwin, Baird and Kemmerer, specifically Kemmerer teaches “wherein establishing the communication session between the first instance and the second instance comprises establishing a peer-to-peer connection between the first instance and the second instance,” as [(Para. 0033), At state 216, a media path may be established between peering point 210 a and peering point 210 b, which enables the first communication device 106 to communicate content with second communication device 108] “wherein a communication processing resource is delegated to at least one of the first instance or the second instance” [(Para. 0027), the peer-to-peer interconnect controller 202 a may reference a list of available routes for peer-to-peer communication with the target communication device on the foreign service provider network as shown in block 404. For example, session controller 204 a may forward the request to P2P interconnect control 202 a, which contacts P2P session control 202 b on the second service provider network and request access to available route information for accessing second communication device 108].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463